 In the Matter of DAVID R.WEBBCOMPANY,INC.andUNITED VENEER&LUMBERWORKERS LOCALINDUSTRIAL UNION, AFFILIATED WITHC. I. O.Case No. R-5601.Decided July13,1943Mr. Wilbur F. Pell,of Shelbyville,Ind., andInez G. Stott,of Edin-burg, Ind., for the Company.Mr. Howard L. McNamara,of Indianapolis,Ind., andMr. FrancisJ. Critney,Sr.,of Edinburg,Ind., for the Union.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Veneer & Lumber WorkersLocal Industrial Union, affiliated with C. I. 0., herein called theUnion, alleging that a question affecting commerce had arisen con-cerning the representation of employees of David R. Webb Company,Inc.,Edinburg, Indiana, herein called the Company,' the NationalLabor Relations Board provided for an appropriate hearing upon duenotice before William I. Shooer, Trial Examiner. Said hearing washeld at Edinburg, Indiana, on June 25, 1943. The Company and theUnion appeared and participated.All parties were afforded full op-portunity, to be heard, to examine and cross-examine witnesses, tointroduce evidence bearing on the issues, and to file briefs with theBoard.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDavid R. Webb Company, Inc., is an Indiana corporation engagedin the manufacture of veneer. Its office and plant are located inIAt the hearing the name of the Company was correctedi to read David It. Webb Com-pany, Inc., instead of D. H. Webb Company, Inc.We hereby direct that all formal papers.in the instant case be so corrected.51 N. L.R. B., No. 60.294 DAVID R.WEBBCOMPANY, INC.295'Edinburg, Indiana.During the first quarterly period of 1943, over$20,000 worth' of material was shipped from points outside the Stateof Indiana to the Company's plant at Edinburg.During the sameperiod, finished products valued in excess of $50,000 were shippedfrom the Company's plant at Edinburg to points outside the State ofIndiana.The Company admits that it is engaged in commerce within.the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Veneer & Lumber Workers Local Industrial Union, affiliatedwith the Congress of Industrial Organizations, is a labor organization.admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn May 15, 1943, the Union informed the Company that it repre-senteda majority of its employees and requested a meeting with theCompany at which it could negotiate with respect to wages, hours, andother conditions of employment.On May 19, the Company, by itsattorney, denied that the Union represented a majority of itsemployees.A statement of the Board's agent, introduced into evidence at thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union seeks a unit composed of all production and maintenanceemployees of the Company excluding supervisory and clerical em-7 The Field Examiner reported that the Union submitted 19 application-for-membership-cards all of which bore apparently genuine original signatures;that the names of 17 per-sons appearing on the cards were listed on the Company's pay roll of June 1-8, 1943, which-contained the names of 34 employees in the appropriate unit ; and that the cards weredated as follows : 4- in February 1943; 1 in March, 4 in April ; and 8 in May 1943The Company claims.that the Trial Examiner erred in admitting into evidence a state-ment, signed by himself as Field Examiner,pertaining to the claims of authorization bythe Union.The Company further claims that the Trial Examiner committed error inruling that the union organizer could not be cross-examined with respect to the names ofunion members.The Company also object to the denial of its application for asubpoenaduces tecwmdirecting the union organizer to produce authorization cards and other unionrecords.We find no merit in any of these contentionsSection 5 of the National LaborRelations Act, and Article I, Section 5, and Article III, Section 6, of the National LaborRelations Board Rules and Regulations contain the authority for designating any agent ofthe Board as a Trial Examiner in a caseSince the Trial Examiner is empowered to con-duct an examination into the claims of authorization by a union,it is clear that no errorwas committed by admitting into evidence the statement signed by himself as FieldExaminerAs to the Company s other objections, seeMatter of R H $cskmn ciSods, 41N. L. R. B. 187, footnote 3. 296DECISIONS OF NATIONAL LABOR RELAffIONb5 BOARDployees. ' While the Company does not wish to enter into any stipula-tion with respect to the unit, the answer it "filed indicates that theCompany's desires as to an appropriate unit are identical with those- of the Union.We find that all production and maintenance employees of the Com-pany at its Edinburg, Indiana, plant, but excluding clerical employees,and all supervisory employees with authority to hire, promote, dis-charge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Re-lationsBoard Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with David R. WebbCompany, Inc., Edinburg, Indiana, an election by secret ballot shallbe conducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by UnitedVeneer & Lumber Workers Local Industrial Union, affiliated withthe Congress of Industrial Organizations, for the purposes of col-lective bargaining.